 1 BRYAN J. MCCORMACK (SBN 192418)
     bryan@mcelawfirm.com
 2 MCCORMACK & ERLICH, LLP
     150 Post Street, Suite 742
 3 San Francisco, CA 94108
     Telephone: (415) 296-8420
 4 Facsimile: (415) 296-8552

 5 Attorney for Plaintiff
     JAMES HERNANDEZ
 6
     CRAIG D. NICKERSON (SBN: 215067)
 7 cnickerson@grsm.com
     MARSHALL R. LURTZ (SBN: 296254)
 8 mlurtz@grsm.com
     GORDON REES SCULLY MANSUKHANI, LLP
 9 633 West Fifth Street, 52nd Floor
     Los Angeles, CA 90071
10 Telephone: (213) 576-5092
     Facsimile: (213) 680-4470
11
     Attorneys for Defendant
12 BAKER CONCRETE CONSTRUCTION, INC.

13

14                          UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16

17 JAMES HERNANDEZ                        CASE NO.: 4:18-cv-03226-HSG
18                Plaintiff,              Assigned to Hon. Judge Haywood S.
           v.                             Gilliam, Jr.
19

20 BAKER CONCRETE                         JOINT STIPULATION TO EXTEND
     CONSTRUCTION, INC., a Ohio           DISCOVERY AND ADR
21 Corporation,                           DEADLINES; [PROPOSED] ORDER

22                Defendants.
                                          Complaint Filed: May 30, 2018
23

24

25

26

27

28
                                           1
      JOINT STIPULATION TO EXTEND DISCOVERY AND ADR DEADLINES; [PROPOSED]
                                        ORDER
                              Case No. 4:18-cv-03226-HSG
 1          The parties, James Hernandez and Baker Concrete Construction, Inc., hereby
 2 stipulate to extend the following deadlines pursuant to Civil Local Rule 6-1(b).

 3 These extensions will not alter the date of any other event or any deadline already

 4 fixed by Court order, including trial.

 5

 6              Matter             Former Deadline             New Deadline
 7         Last Day to File
         Motions to Add Parties    October 29, 2018          January 15, 2019
 8       and Amend Pleadings
 9
          Last Day to Conduct
10             Settlement         December 26, 2018          February 15, 2019
              Proceedings
11
          Fact Discovery Cut-      January 25, 2019           March 15, 2019
12                Off
13
           Last Day to Serve        April 23, 2019             May 24, 2019
14       Initial Expert Reports

15        Disposition Hearing
           Deadline (except
            Daubert and all         April 23, 2019             May 30, 2019
16
           other Motions in
17             Limine)

18         Last Day to Serve                                   June 21, 2019
            Rebuttal Expert          May 21, 2019
19              Reports

20       Expert Discovery Cut-       June 18, 2019             July 10, 2019
                  Off
21

22         Last Day to File
           Daubert Motions           June 25, 2019             July 16, 2019
23

24

25 ///

26 ///

27 ///

28
                                             2
         JOINT STIPULATION TO EXTEND ADR AND DISCOVERY DEADLINE; [PROPOSED]
                                          ORDER
                                Case No. 4:18-cv-03226-HSG
 1 IT IS SO STIPULATED.

 2

 3 Dated: December 5, 2018        GORDON REES SCULLY MANSUKHANI
 4

 5                                By: /s/ Craig D. Nickerson
                                      Craig D. Nickerson
 6
                                      Marshall R. Lurtz
 7                                    Attorneys for Defendant
 8
                                      Baker Concrete Construction, Inc.

 9 Dated: December 5, 2018        MCCORMACK & ERLICH, LLP
10

11                                By: /s/ Bryan J. McCormack
12
                                      Bryan J. McCormack
                                      Attorney for Plaintiff
13                                    James Hernandez
14

15

16

17 PURSUANT TO STIPULATION, IT IS SO ORDERED.

18

19

20 Dated: 12/17/2018

21                                     Hon. Judge Haywood S. Gilliam, Jr.

22

23

24

25

26

27

28
                                          3
      JOINT STIPULATION TO EXTEND ADR AND DISCOVERY DEADLINE; [PROPOSED]
                                       ORDER
                             Case No. 4:18-cv-03226-HSG
